Mr. Justice McSurely, dissenting: I concur in all that is said in the above opinion concerning the practice in these cases but dissent from the conclusion. I think the order should be affirmed. (1) The complaint alleged that plaintiff had contracted with various producers for the milk it had agreed to furnish defendant and that defendant’s breach left plaintiff with no market for this milk, with resulting damages; that defendant is insolvent and these damages would accrue every day this breach continued. In my opinion this unduly prejudiced the rights of the plaintiff and authorized an injunction without notice. (2) The contract between the parties authorized the plaintiff, in case of a breach by defendant, to obtain a restraining order. The only condition of obtaining this order was a breach of the contract. This in my opinion was a waiver by defendant of any right to a previous notice or a bond.